DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-4, 7-9, 13-16, 20-28, 33-36 drawn to an apparatus for managing fluid in a system for treating a tissue site having two fluid pathways comprising a first layer, a second layer, a first wall, and a port, classified as A61F 13/00068 related to removal of fluid, irrigation, or drainage from a wound.
II. Claims 38-42, 44-45, 47-48, 52-53, 59-67, drawn to an apparatus for managing fluid in a system for treating a tissue having three fluid pathways, classified as A61M 1/0088 related to isolating a wound site with a seal.
III. Claim 72, drawn to a method for providing negative pressure to a tissue site, classified A61M2205/3344 related to measuring or controlling pressure at the body treatment site.
IV. Claims 73-86, drawn to an apparatus for providing negative-pressure treatment comprising a first layer, a second layer, a third layer, a first manifold, a second manifold, and a port, classified as A61M 1/0023 suction irrigation systems.
V.  Claims 87-92, drawn to an apparatus for coupling a dressing to a negative-pressure source comprising a first fluid path and a second fluid pathway, a first manifold, a second manifold, and a port, classified as A61M1/0025 comprising sensors or indicators for physical values.
VI. Claims 93, 96-99 drawn to an interface between a dressing and a negative-pressure source comprising a first outer layer, a first manifold, a second manifold, a first aperture, and a second aperture, classified as A61F13/2013/00089 wound bandages or dressings.
The inventions are independent or distinct, each from the other because:

Inventions I and III (72) are related to an apparatus for managing fluid in a system for treating a tissue site and a method for providing negative pressure to a tissue site, respectfully.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention I is an apparatus for managing fluid in a system and includes the design elements: a first layer, a second layer, a first wall, and port.  Invention III is a method for providing negative pressure to a tissue site and does not include the above Invention I design elements.  Invention III has its own design elements including a tissue interface at the tissue site for delivering negative pressure, a recessed space of a dressing interface, applies negative pressure and must include a sensing device for sensing negative pressure.  Invention I does not include a negative pressure limitation unlike Invention II.  Invention II does not require connection to a port as specified by Invention I.  In 
Inventions I and IV (73) are related to an apparatus for managing fluid in a system for treating a tissue site and a method for providing negative pressure treatment, respectfully.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, function and modes of operation. Invention I is an apparatus for managing fluid in a system for treating a wound and includes the following design elements: a first layer, a second layer, a first wall, and port.  Invention IV is an apparatus for providing negative-pressure treatment and does not include the above-identified design elements of Invention I.  Invention IV has its own design elements including: negative pressure, a first layer having an aperture, a second layer having an aperture, at third layer, a first manifold, and a second manifold. In addition, Invention I does not include a negative pressure limitation while Invention IV requires negative pressure.  The modes of operation of the systems are different where Group I manages fluid in a system for treating a tissue (without negative pressure) and Group IV is a method for specifically providing negative pressure to a tissue site. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V (87) are related to an apparatus for managing fluid in a system for treating a tissue site and an apparatus for coupling a dressing to a negative pressure source.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have 
Inventions I and VI (93) are related to an apparatus for managing fluid in a system for treating a tissue site and an interface between a dressing and a negative-pressure source.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention I is an apparatus for managing fluid in a system and includes the design elements: a first layer, a second layer, a first wall, and port.  Invention VI is an interface between a dressing and a negative-pressure source and does not include the above design elements of Invention I.  Invention VI includes its own design element including:  a first longitudinal chamber, a first manifold, a first aperture, and a second aperture and a negative pressure limitation not observed in Invention I.  The modes of operation of the inventions are different where Invention I manages fluid in a system for treating a tissue (without negative pressure) and Invention VI is an interface between a 
Inventions II (38) and III (72) are related to an apparatus for managing fluid in a system for treating a tissue site and a method for providing negative pressure to a tissue site.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention II is an apparatus for managing fluid in a system for treating a tissue site and includes the following design features including: a top layer, a base layer, an applicator, a bridge, and a first and a second barrier and does not include a negative pressure limitation.  Invention III is a method for providing negative pressure to a tissue site and does not include the above Invention II design elements.  Invention III includes its own design elements including: a negative pressure limitation, a tissue interface, a recessed space, a first fluid pathway, a second fluid pathway, and a means of sensing negative pressure.  The modes of operation of the inventions are different where invention II is an apparatus for managing fluid at a tissue site (without negative pressure) and Invention III is a method for providing negative pressure to a tissue site.    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II (38) and IV (73) are related to an apparatus for managing fluid in a system for treating a tissue site and an apparatus for providing negative-pressure treatment, respectfully.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention II is an apparatus for managing fluid in a system for 
Inventions II (38) and V (87) are related to and apparatus for managing fluid in a system for treating a tissue site and an apparatus for coupling a dressing to a negative-pressure source.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention II is an apparatus for managing fluid in a system for treating a tissue site and includes the following design elements: a top layer, a base layer, an applicator, a bridge, and a first and a second barrier and does not include a negative pressure limitation.  Invention V is an apparatus for coupling a dressing to a negative-pressure source and does not include the above Invention II design elements.  Invention V has its own design elements including: negative pressure, a first manifold, a second manifold, and a pressure sensor.  The modes of operation of the inventions are different wherein invention II is an apparatus for managing fluid at a tissue site (without negative pressure) and Invention V is an apparatus for coupling a dressing to a negative-pressure source.    
Inventions II (38) and VI (93) are related to an apparatus for managing fluid in a system for treating a tissue site and an interface between a dressing and a negative-pressure source.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention II is an apparatus for managing fluid in a system for treating a tissue site and includes the following design features: a base layer, an applicator, a bridge, and a first and a second barrier and without negative pressure limitation.  Unlike invention II, Invention VI is an interface between a dressing and a negative-pressure source and does not include the above Invention II elements.  Invention VI has its own elements including:  a negative pressure limitation, a first manifold, a second manifold, a first aperture, and a second aperture.  The modes of operation of the inventions are different wherein invention II is an apparatus for managing fluid at a tissue site (without negative pressure) and Invention VI is an interface between a dressing and a negative-pressure source.    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III (72) and IV (73) are related to a method for providing negative pressure to a tissue site and an apparatus for providing negative pressure treatment, respectively.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, function and modes of operation. Invention III is a method for providing negative pressure to a tissue site and 
Invention III (72) and Invention V (87) are related to a method for providing negative pressure to a tissue site and an apparatus for coupling a dressing to a negative-pressure source.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention III is a method for providing negative pressure to a tissue site and requires the following design elements including:  a tissue interface, a recessed space, a first fluid pathway, a second fluid pathway, and a means of sensing negative pressure.  Invention V is an apparatus for coupling a dressing to a negative-pressure source and has its own design features (not present in Invention III) including:  a first manifold, and a second manifold.  The modes of operation of the inventions are different wherein Invention III is a method for providing negative pressure to a tissue site and Invention V is an apparatus for coupling a dressing to a negative pressure source.    The method of Invention III includes a coupling step that may be performed any coupling means.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention IV (73) and Invention V (87) are related to an apparatus for providing negative-pressure treatment and an interface between a dressing and a negative-pressure source, respectively. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention IV is an apparatus for providing negative-pressure treatment having the following design elements: a first layer comprising a polymer film, a second layer comprising a polymer film, a third layer comprising a polymer film, a first aperture, a 
Invention IV (73) and Invention VI (93) are related to an apparatus for providing negative-pressure treatment and an interface between a dressing and a negative-pressure source, respectively.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention IV is an apparatus for providing negative-pressure treatment having the following design elements: a first fluid pathway, a second fluid pathway, a first manifold configured to support the first fluid pathway, a second manifold configured to support the second fluid pathway, and a port.   Invention VI is an interface between a dressing and a negative-pressure source and does not include the above Invention IV design element.  Invention V has its own design elements, not present in Invention IV, including: a first longitudinal chamber, a second longitudinal chamber, a first manifold disposed in the first longitudinal chamber, and a second manifold disposed in the second longitudinal chamber.  The modes of operation of the inventions are different wherein Invention IV is a method for providing negative pressure to a tissue site and Invention VI is an interface between a dressing and a negative-pressure source.    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As stated above, the Group of Inventions pertain to divergent subject matter resulting in searching in different classes/subclasses, including Invention I, A61F 13/00068; Invention 2, A61M 1/0088; Invention III, A61M2205/3344; Invention IV, A61M 1/0023;  Invention V, A61M1/0025; and 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY J FEULNER/Examiner, Art Unit 4171                                                                                                                                                                                         
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781